DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed on 01/02/22 is acknowledged and papers submitted have been placed in the records.

Terminal Disclaimer
The terminal disclaimer filed on 01/02/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10396312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: none of the prior art either singly or in combination appears to disclose an organic light emitting diode (OLED) display comprising: a substrate; an organic light emitting diode disposed on the substrate; a first inorganic layer disposed on the substrate and covering the organic light emitting diode, an edge of the first inorganic layer directly contacting the substrate; a second inorganic layer disposed on the first inorganic layer and contacting the first inorganic layer at an edge of the second inorganic layer, the second inorganic layer entirely and directly contacting the first inorganic layer; an organic layer disposed on the second inorganic layer and covering a relatively smaller area than the second inorganic layer; and a third inorganic layer disposed on the organic layer, covering a relatively larger area than the organic layer, and contacting the second inorganic layer at an edge of the third inorganic layer..

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899